Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               February 04, 2020

The Court of Appeals hereby passes the following order:

A20A1175. LAKETIA CURRY et al. v. BANK OF AMERICA, N. A.

      This case began in magistrate court after Bank of America, N. A. filed a
dispossessory proceeding against Debra Curry, Executor and POA of Laketia Curry.
Following an unfavorable ruling in the magistrate court, Curry appealed to superior
court. Bank of America filed a motion for summary judgment, which the superior
court subsequently granted and issued a writ of possession to Bank of America.
Curry then filed a timely notice of appeal. We, however, lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Curry’s failure to follow the proper procedure deprives us of
jurisdiction over this appeal, which is hereby DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/04/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.